DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/062359.
WO ‘359 teaches a process for preparing a printed material comprising printing an electrostatic ink layer on a substrate, wherein the electrostatic ink comprises a thermoplastic resin and a pigment (p. 23 ln. 17 through p. 25 ln. 8).  An electrostatic overcoat composition (overcoat varnish) is then taught to be electrostatically printed onto the printed ink layer, wherein the varnish is taught to comprise a thermoplastic resin and a wax (p. 25 ln. 1-8 and p. 22 ln. 33 through p. 23 ln. 6).  WO ‘359 teaches that the varnish may comprise the wax in an amount up to 5 wt% which overlaps the endpoint of the range recited by the Applicant in pending claim 2 and is within the range recited in pending claim 3 (p. 22 ln. 33 through p. 23 ln. 6).  The thermoplastic resin in the varnish is taught to have acidic side groups as WO ‘359 teaches the use of an ethylene acrylic acid copolymer, which represents a copolymer of an alkylene monomer (ethylene) and acrylic acid (p. 23 ln. 33 through p. 23 ln. 6).  The process outlined above will necessarily produce a printed product and WO ‘359 teaches several suitable substrates upon which to perform said process (p. 26 ln. 1-18).  Furthermore, as shown above WO ‘359 teaches the ink set and overcoat varnish compositions that read on the Applicant’s pending claims 14 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/062359 in view of Belelie et al. (US PGP 2007/0120922).
The complete discussion of WO ‘359 above is included herein.  While WO ‘359 teaches the use of a wax in the overcoat varnish composition, WO ‘359 is silent regarding suitable types of wax.
	Belelie teaches an overprint composition for electrostatic printing.  The overprint composition is taught to comprise a thermoplastic resin and a wax ([0021]).  As suitable waxes for an overprint varnish Belelie teaches the use of fatty acid ester waxes and fatty acid amide waxes ([0031-35]).  The wax is taught to be present in an amount of from 0.05 to 60 wt % of the overcoat varnish ([0039]).  The use of wax in an overprint composition is taught to permit over-writing, reduce or prevent thermal cracking in response to thermal expansion of a toner image and protect an image from sun, heat, etc ([0008]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the waxes in the amount taught by Belelie et al. in the overprint varnish of WO ‘359 or to have used the overprint composition of Belelie et al. in the process for forming an image taught by WO ‘359.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/04/2022